MEMORANDUM **
Darrell Rowland, a California state prisoner, appeals pro se the summary judgment of the district court in his action alleging deliberate indifference to medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc). The district court properly concluded that the 45-min-ute delay in treatment did not amount to deliberate indifference because Rowland did not present any medical evidence showing that the delay caused him further injury, even though he fainted. See id. at 1060, 1062; Wood v. Housewright, 900 F.2d 1332, 1334-35 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.